 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   In re: Michael Sevier and Linda Sevier,              Case No.: 18cv2435-CAB-JMA
     Debtors,
12
                                                          ORDER GRANTING MOTION TO
13   Michael Sevier and Linda Sevier,                     WITHDRAW REFERENCE OF
                                         Plaintiff,       ADVERSARY CASE NO. 18-90052
14
15   v.
16   Wilmington Savings Fund Society FSB,
     d/b/a, Christiana Trust, not individually
17
     but as trustee for the Pretium Mortgage
18   Acquisition Trust; Seterus Finance; Selene
     Finance, LP; Les Zieve, Esq.; and Zieve,
19
     Brodnax & Steele, LLP,
20                                    Defendant.
21
22         On October 23, 2018, Defendants Wilmington Savings Fund Society FSB, d/b/a,
23   Christiana Trust, not individually but as trustee for the Pretium Mortgage Acquisition
24   Trust; Seterus Finance; Selene Finance, LP; Les Zieve, Esq.; and Zieve, Brodnax &
25   Steele, LLP (“Defendants”), filed a motion to withdraw reference of Adversary Case No.
26   18-90052, filed in the Bankruptcy Court for the Southern District of California (“BK
27   Court”), to the District Court for the Southern District of California (“District Court”),
28

                                                      1
                                                                                  18cv2435-CAB-JMA
 1   pursuant to 28 U.S.C. §157(d). [Doc. No. 1.] On November 6, 2018, Debtors/Plaintiffs
 2   Michael Sevier and Linda Sevier (“Debtors/Plaintiffs”) filed a document entitled “Motion
 3   to Dismiss Not a Plaintiff in this Case,” which the Court deems to be their opposition to
 4   the motion to withdraw reference. [Doc. No. 3.]1 For the reasons set forth below, the
 5   motion to withdraw reference is GRANTED.
 6                                          DISCUSSION
 7         The district court may withdraw, in whole or in part, any case or proceeding
 8   referred under this section, on its own motion or on timely motion of any party, for cause
 9   shown. 28 U.S.C. § 157(d). A motion to withdraw the reference “shall be heard by a
10   district judge.” Fed. R. Bankr.P. 5011(a); Sigma Micro Corp. v. Healthcentral.com (In re
11   Healthcentral.com), 504 F.3d 775, 784–85 (9th Cir.2007) (“ ‘[t]he withdrawal decision is
12   committed exclusively to the district court’ ”). Among the proper considerations on
13   whether to withdraw the reference, are the efficient use of judicial resources, delay and
14   costs to the parties, uniformity of bankruptcy administration, the prevention of forum
15   shopping, and other similar issues. Security Farms v. Int'l Brotherhood of Teamsters, 124
16   F.3d 999, 1008 (9th Cir.1997).
17         Here, all of Debtors’/Plaintiffs’ claims in Adversary Case No. 18-90052 are based
18   on federal and state criminal statutes, are not dependent on bankruptcy law, and are non-
19   core. Moreover, Debtors/Plaintiffs have already asserted what appear to be essentially
20   the same claims against Defendants in an earlier action before this Court. Compare BK
21   Court Case No. 18-90052-LA, Doc. No. 1, with District Court Case No. 17cv2554, Doc.
22   No. 1.] Accordingly, judicial efficiency and avoidance of forum shopping are also
23
24
25         1
              In their opposition, Debtors/Plaintiffs state that they are not the plaintiffs in this
     case. [Doc. No. 3.] However, Michael and Linda Sevier are the plaintiffs in Adversary
26
     Case No. 18-90052, which is the adversary proceeding Defendants seek to withdraw from
27   the bankruptcy proceedings. Therefore, referring to Michael and Linda Sevier as the
     plaintiffs in this case is appropriate.
28

                                                    2
                                                                                   18cv2435-CAB-JMA
 1   promoted by withdrawal. Finally, Plaintiffs will not be prejudiced as no substantive
 2   rulings have been made by the Bankruptcy Court. See generally, Docket, BK Court, Case
 3   No. 18-90052-LA.
 4                                           CONCLUSION
 5         For the reasons set forth above, the motion to withdraw reference is GRANTED.
 6
 7   Dated: January 10, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                               18cv2435-CAB-JMA
